EXHIBIT ENTERPRISE PRODUCTS PARTNERS L.P. RECAST OF ITEM 8 FROM CURRENT REPORT ON FORM 8-K DATED JULY 8, 2009 Recast of Item 8.Financial Statements and Supplementary Data. INDEX TO SUPPLEMENTAL FINANCIAL STATEMENTS Page No. Report of Independent Registered Public Accounting Firm 2 Supplemental Consolidated Balance Sheets as of December 31, 2008 and 2007 3 Supplemental Statements of Consolidated Operations for the Years Ended December 31, 2008, 2007 and 2006 4 Supplemental Statements of Consolidated Comprehensive Income for the Years Ended December 31, 2008, 2007 and 2006 5 Supplemental Statements of Consolidated Cash Flows for the Years Ended December 31, 2008, 2007 and 2006 6 Supplemental Statements of Consolidated Equity for the Years Ended December 31, 2008, 2007 and 2006 7 Notes to Supplemental Consolidated Financial Statements Note 1 – Partnership Organization and Basis of Presentation 8 Note 2 – General Accounting Matters 10 Note 3 – Recent Accounting Developments 18 Note 4 – Revenue Recognition 21 Note 5 – Accounting for Equity Awards 24 Note 6 – Employee Benefit Plans 35 Note 7 – Derivative Instruments, Hedging Activities and Fair Value Measurements 36 Note 8 – Cumulative Effect of Change in Accounting Principle 44 Note 9 – Inventories 45 Note 10 – Property, Plant and Equipment 47 Note 11 – Investments in Unconsolidated Affiliates 49 Note 12 – Business Combinations 55 Note 13 – Intangible Assets and Goodwill 60 Note 14 – Debt Obligations 64 Note 15 – Equity and Distributions 74 Note 16 – Business Segments 80 Note 17 – Related Party Transactions 85 Note 18 – Provision for Income Taxes 94 Note 19 – Earnings Per Unit 96 Note 20 – Commitments and Contingencies 97 Note 21 – Significant Risks and Uncertainties 102 Note 22 – Supplemental Cash Flow Information 104 Note 23 – Quarterly Financial Information (Unaudited) 106 Note 24 – Supplemental Condensed Consolidated Financial Information of EPO 106 Note 25 – Subsequent Events 108 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Enterprise Products GP, LLC and Unitholders of Enterprise Products Partners L.P. Houston, Texas We have audited the accompanying supplemental consolidated balance sheets of Enterprise
